3 U.S. 285 (____)
3 Dall. 285
GEYER, et al.
versus
MICHEL, et al. and the ship DEN ONZEKEREN.
Supreme Court of United States.

*296 The case was argued, by E. Tilghman and Lewis, for the Plaintiffs in error, and by Ingersoll, Dallas, and Du Ponceau, for the Defendant.
After consideration, THE COURT were unanimously of opinion, that the decree of the Circuit Court ought to be affirmed; but the Judges did not aslign their reasons.[*]
The decree of the Circuit Court affirmed.
NOTES
[*]  See post. Moodie versus the Phbe Anne.